JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED that the district court’s order filed June 17, 2011, 792 F.Supp.2d 29, be affirmed. The district court correctly dismissed appellant’s complaint under Fed. R.Civ.P. 12(b)(6), because the complaint failed to state any facts that sufficiently alleged defendants’ conduct in publishing the articles was negligent or malicious. See Vereen v. Clayborne, 623 A.2d 1190, 1194-95 (D.C.1993); Gertz v. Robert *5Welch, Inc., 418 U.S. 323, 347, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.